84777: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-21490: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84777


Short Caption:VALENTINE VS. DIST. CT. (STATE)Court:Supreme Court


Related Case(s):74468


Lower Court Case(s):Clark Co. - Eighth Judicial District - C316081Classification:Original Proceeding - Criminal - Mandamus/Prohibition


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerKeandre ValentineSharon G Dickinson
							(Clark County Public Defender)
						Tyler C. Gaston
							(Clark County Public Defender)
						


Real Party in InterestThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						


RespondentJacqueline M. Bluth


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


05/27/2022Filing FeeFiling Fee Waived - Criminal.  (SC)


05/27/2022Petition/WritFiled Petition for Writ of Mandamus or Prohibition.  (SC)22-16903




05/27/2022AppendixFiled Appendix to Petition for Writ - Vol. I.  (SC)22-16904




05/27/2022AppendixFiled Appendix to Petition for Writ - Vol. II.  (SC)22-16905




05/27/2022AppendixFiled Appendix to Petition for Writ - Vol. III.  (SC)22-16906




05/27/2022MotionFiled Motion Requesting Transmittal and Filing of Exhibits Under Seal.  (SC)22-16907




06/06/2022Order/ProceduralFiled Order Granting Motion.  Appellant's motion to transmit exhibits under seal is granted.  The clerk of the district court shall have 7 days from the date of this order to transmit to this court, under seal, exhibits 1 and 2, admitted at the hearing on May 3, 2022.  (SC)22-17891




06/16/2022Petition/WritFiled Addendum to Writ of Mandamus or Prohibition. (SC)22-19137




06/23/2022MotionFiled Petitioner's Motion to Withdraw Petition for Writ of Mandamus or Prohibition. (SC)22-20021




06/27/2022MotionFiled Addendum to Motion to Withdraw Petition for Writ of Mandamus or Prohibition. (SC)22-20195




07/08/2022Order/DispositionalFiled Order/Voluntary Dismissal.  Petitioner has filed a motion to withdraw his petition.  The unopposed motion is granted and this matter is dismissed. Case Closed/Notice in Lieu not Issued.  SNP22-JH/LS/DH(SC)22-21490




07/08/2022RemittiturIssued Notice of Return of Records - Original Court's Exhibits 1 & 2.  (SC)22-21503





Combined Case View